                        Case 4:21-mj-00077-CFB Document 1-1 Filed 02/12/21 Page 1 of 2
                    Case 8:15-cr-00447-TDC Document 68 *SEALED* Filed 08/11/20 Page 1 of 2



  PROB 12
  (Rev. 10/19)

                                               United States District Court
                                                         for the
                                               DISTRICT OF MARYLAND

 United States vs. Mauricio Jaime Coreas                                       Docket No.: 0416 8:15CR00447-001

                                                         SEALED
                                              Petition on Supervised Release
                                                        Petition #1
                                                      August 4, 2020

       COMES NOW Pamela Nieva PROBATION OFFICER OF THE COURT presenting an official report upon
the conduct and attitude of Mauricio Jaime Coreas who was sentenced for Reentry Of Alien Deported After
Felony Conviction, 8 U.S.C. § 1326(a) and (b)(1), a Class C Felony*, by the Honorable Theodore Chuang, U.S.
District Judge, sitting in the court at Greenbelt, Maryland, on the 11th day of July, 2016, who sentenced the
defendant to 366 Days Bureau of Prisons; 24 Months Supervised Release, and imposed the general terms and
conditions theretofore adopted by the court and also imposed additional conditions and terms as follows:

                                      Supervision commenced on January 15, 2020.
                   *Pursuant to 18 U.S.C. § 3583(e)(3), the maximum penalty upon revocation is 2 years.
                 **The maximum period of Supervised Release that may be imposed following a new term of
                   imprisonment upon revocation: 36 months, minus the term of imprisonment imposed.
                        ***Mr. Coreas is currently serving a revocation term of supervised release.

         1.      Education/Vocational Training
         2.      Removal (Deportation)
         3.      Substance Abuse Treatment Program
         4.      Special Assessment: $100.00

        RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

 Violation Number 1
 Mr. Coreas has failed to report to probation since May 29, 2020. His contact information is no longer valid, and he
 is currently considered a loss of contact.

 The defendant is in violation of Standard Condition #2 which states: After initially reporting to the probation
 office, you will receive instructions from the court or the probation officer about how and when you must report to
 the probation officer, and you must report to the probation officer as instructed.

       PRAYING THAT THE COURT WILL ORDER a warrant be issued for the arrest of Mauricio Jaime Coreas
for alleged violation of Supervised Release. This document shall be sealed until the defendant's initial court
appearance.
                  Case 4:21-mj-00077-CFB Document 1-1 Filed 02/12/21 Page 2 of 2
              Case 8:15-cr-00447-TDC Document 68 *SEALED* Filed 08/11/20 Page 2 of 2

Re: Coreas, Mauricio
Dkt. #: 0416 8:15CR00447-001
Petition #: 1
Page: 2

            ORDER OF COURT                                   I declare under penalty of perjury that the foregoing is
      Considered and ordered as prayed this                  true and correct,
  11th day of _________,
_______           August          20 and ordered filed
                              20___
and made a part of the records in the above case.
                                                             Pamela Nieva, U.S. Probation Officer

       /s/ Theodore D. Chuang
                                                             Date:             8/4/2020
                    Theodore Chuang                          Reviewed and Approved By:
                    U.S. District Judge

                                                             Marcus Crenshaw, Supervisory U.S. Probation Officer
   I hereby attest and certify on August   11, 2020
                                   _________________
   that the foregoing document is a full, true and correct                    08/04/2020
                                                             Date:
   copy of the originals on file in my office and in my
   legal custody.
                         FELICIA C. CANNON                   Place: Greenbelt, Maryland
               CLERK, U.S. DISTRICT COURT
                    DISTRICT OF MARYLAND

    By                                           Deputy
